             Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 1 of 49



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



 COMMSTECH LLC,                                 Case No. 6:19-cv-462

                Plaintiff,
                                                COMPLAINT FOR PATENT
        v.                                      INFRINGEMENT
 HEWLETT PACKARD ENTERPRISE
 COMPANY and ARUBA NETWORKS,                    JURY TRIAL DEMANDED
 INC.,

                Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, Commstech LLC (“Commstech” or “Plaintiff”), hereby asserts the following

claims for patent infringement against Defendants, Hewlett Packard Enterprise Company and

Aruba Networks, Inc. (collectively “HPE” or “Defendants”), and alleges as follows:

                                           SUMMARY

1.     Commstech owns United States Patent Nos. 6,349,340, 7,769,028, and 7,990,860

       (collectively, the “Patents-in-Suit”).

2.     HPE infringes the Patents-in-Suit by implementing, without authorization, Commstech’s

       proprietary technologies in a number of their commercial networking products and related

       software (collectively referred to herein as the “Accused Products”) including, inter alia,

       products that support the RFC 4607 specification related to “Source-Specific Multicast for

       IP” (e.g., the HPE FlexFabric 5950 Switch Series, the HPE FlexFabric 5940 Switch Series,

       the HPE FlexFabric 5930 Switch Series, the HPE FlexFabric 5700 Switch Series, the HPE

       FlexFabric 5710 Switch Series, the HPE 5500 HI Switch Series, the HPE FlexFabric 12900

       Series, the HPE FlexFabric 11900 Series, the HPE 6125XLG Blade Switch Series, the HPE


                                                1
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 2 of 49



     6127XLG Blade Switch Series, the HPE FlexNetwork 7500 Switch Series, the HPE

     FlexNetwork 10500 Switch Series, the HPE 5920 Switch Series, the HPE 5900 Switch

     Series, the HPE 5820X/5800 Switch Series, the HP 12500 Routing Switch Series, the HPE

     10500 Switch Series, the HPE Apollo Ethernet 10/40GbE Switch, the HPE FlexNetwork

     HSR6800 Router, the HPE FlexNetwork MSR Router Series, the HPE VSR1000 Virtual

     Services Router, the HP 3600 Switch Series, the HP A7500 Switch Series, and the HP

     6600/HSR6600 Routers), and products that operate with the “ArubaOS-Switch” software

     (e.g., the Aruba 3810 Switch Series, the Aruba 3800 Switch Series, the Aruba 5400R zl2

     Switch Series, the Aruba 2930M Switch Series, the Aruba 2930F Switch Series, and the

     Aruba    2920     Switch    Series).      See,    e.g.,    https://www.hpe.com/us/en/search-

     results.html?page=1&autocomplete=0&q=%22RFC%204607%22;                        ArubaOS-Switch

     Software Features Support Matrix 16.04, p. 3, available at https://support.hpe.com/

     hpsc/doc/public/display?docId=c04819731; Aruba 3810 / 5400R Advanced Traffic

     Management       Guide     for    ArubaOS-Switch          16.05,   p.   16,    available    at

     https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-a00038722en_us-1.pdf.

3.   By this action, Commstech seeks to obtain compensation for the harm Commstech has

     suffered as a result of HPE’s infringement of the Patents-in-Suit.

                                NATURE OF THE ACTION

4.   This is a civil action for patent infringement arising under the patent laws of the United

     States, 35 U.S.C. § 1 et seq.

5.   HPE has infringed and continues to infringe, and at least as early as the filing and/or service

     of this Complaint, has induced and continues to induce infringement of, and has contributed

     to and continues to contribute to infringement of, at least one or more claims of




                                               2
           Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 3 of 49



      Commstech’s Patents-in-Suit at least by making, using, selling, and/or offering to sell its

      products and services in the United States, including in this District.

6.    Commstech is the legal owner by assignment of the Patents-in-Suit, which were duly and

      legally issued by the United States Patent and Trademark Office (“USPTO”). Commstech

      seeks monetary damages for HPE’s infringement of the Patents-in-Suit.

                                         THE PARTIES

7.    Plaintiff Commstech LLC is a Texas limited liability company with its principal place of

      business at 1708 Harrington Dr., Plano, Texas 75075. Commstech is the owner of

      intellectual property rights at issue in this action.

8.    On information and belief, Defendant Hewlett Packard Enterprise Company is a Delaware

      corporation with headquarters at 6280 America Center Drive, San Jose, California 95002.

      Defendant Hewlett Packard Enterprise Company is registered to do business in Texas.

9.    On information and belief, Defendant Aruba Networks, Inc. is a Delaware corporation with

      headquarters at 3333 Scott Blvd, Santa Clara, California 95054. On information and belief,

      Defendant Aruba Networks, Inc. is a wholly-owned subsidiary of Defendant Hewlett

      Packard Enterprise Company.

10.   On information and belief, HPE maintains at least one office in this District at 14231

      Tandem Blvd, Austin, Texas 78728.

11.   On information and belief, HPE directly and/or indirectly develops, designs, manufactures,

      distributes, markets, offers to sell and/or sells infringing products and services in the United

      States, including in the Western District of Texas, and otherwise directs infringing

      activities to this District in connection with its products and services.




                                                  3
           Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 4 of 49



                               JURISDICTION AND VENUE

12.   As this is a civil action for patent infringement arising under the patent laws of the United

      States, 35 U.S.C. § 1 et seq., this Court has subject matter jurisdiction over the matters

      asserted herein under 28 U.S.C. §§ 1331 and 1338(a).

13.   This Court has personal jurisdiction over HPE because HPE has (1) availed itself of the

      rights and benefits of the laws of the State of Texas, (2) transacted, conducted, and/or

      solicited business and engaged in a persistent course of conduct in the State of Texas (and

      in this District), (3) derived substantial revenue from the sales and/or use of products, such

      as the Accused Products, in the State of Texas (and in this District), (4) purposefully

      directed activities (directly and/or through intermediaries), such as shipping, distributing,

      offering for sale, selling, and/or advertising the Accused Products, at residents of the State

      of Texas (and residents in this District), (5) delivered Accused Products into the stream of

      commerce with the expectation that the Accused Products will be used and/or purchased

      by consumers in the State of Texas (and in this District), and (6) committed acts of patent

      infringement in the State of Texas (and in this District).

14.   This Court also has personal jurisdiction over HPE because it is registered to do business

      in Texas and has a regular and established place of business in the Western District of

      Texas.

15.   Venue is proper in this District under 28 U.S.C. § 1400(b).

                                     PATENTS-IN-SUIT

                                   U.S. Patent No. 6,349,340

16.   U.S. Patent No. 6,349,340 (“the ‘340 Patent”) is entitled “Data multicast channelization,”

      and was issued on February 19, 2002. A true and correct copy of the ‘340 Patent is attached




                                                4
           Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 5 of 49



      as Exhibit A.

17.   The ‘340 Patent was filed on January 13, 2000 as U.S. Patent Application No. 09/482,496.

18.   Commstech is the owner of all rights, title, and interest in and to the ‘340 Patent, with the

      full and exclusive right to bring suit to enforce the ‘340 Patent, including the right to

      recover for past infringement.

19.   The ‘340 Patent is valid and enforceable under United States Patent Laws.

20.   The ‘340 Patent recognized several problems with existing high-speed network data

      distribution technology, such as multicast technology. Notably, the ‘340 Patent recognized

      that “[m]anagement of high-speed data across distributed data networks can involve two

      basic approaches,” both of which have several drawbacks. Exhibit A at 1:32-33.

21.   For instance, the ‘340 Patent recognized problems with a “more common approach”

      referred to as the “client-based” approach, where “client nodes notify server nodes of their

      interest in certain desired data,” and the “servers can individually distribute data packets to

      each interested, subscribing client.” Id. at 1:33-39. In this respect, the ‘340 Patent

      recognized that this “client-based” approach “tends to overburden the server as network

      demands grow.” Id. at 1:30-41. In particular, the ‘340 Patent discloses that “as additional

      client nodes are added to the network, the server not only must individually distribute the

      data packets to each interested client node, but also the server must individually distribute

      the data packets to each additional subscribing client node,” and thus, “as the client node

      list grows, so does the server’s workload.” Id. at 1:41-47.

22.   The ‘340 Patent also recognized problems with another approach referred to as the “server-

      based” approach that uses multicast technology, in which “the server transmits the data

      packet to a multicast destination address identifying a particular multicast session,” and




                                                5
           Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 6 of 49



      “[i]nterested client nodes merely subscribe to the multicast address, rather than the server,

      in order to receive the broadcast data.” Id. at 1:48-58. However, the ‘340 Patent recognized

      that “because all client nodes receive each broadcast data packet, regardless of the content

      of the data packet, each client node must filter unwanted data upon receipt of each data

      packet,” but “[c]lient nodes generally are uninterested in most of the broadcast data and, as

      a result, client nodes expend substantial processor resources identifying and discarding

      unwanted data packets.” Id. at 1:54-2:4. Further, the ‘340 Patent recognized that, although

      these existing approaches “allow[ ] a server to provide data at high data transmission rates

      to more client[ ] nodes,” these approaches can “limit the client node’s ability to filter

      unwanted data packets” given the client node’s “processor overhead.” Id. at 2:7-11.

23.   To address one or more shortcomings of existing high-speed network data distribution

      technology, such as existing multicast technology that “challeng[ed] the client node’s

      ability to filter the unwanted data packets,” the ‘340 Patent discloses, inter alia, a “method

      for efficient filtering of unwanted data in a multicast network environment” that “satisfies

      the long-felt need of the prior art by applying a combination hardware and software

      solution which selectively filters multicast data by selectively disabling channels

      containing unwanted data.” Id. at 2:14-25. The ‘340 Patent’s “inventive arrangements”

      have “advantages over all other data distribution methods” and provide “a novel and

      nonobvious method for receiving the benefits of multicasting while avoiding the drawbacks

      associated with such systems.” Id. at 2:26-30.

24.   Indeed, the inventions of the ‘340 Patent improved the functionality of “client” computers

      operating in a multicast network environment by reducing the “substantial processor

      resources” expended by “client” computers using existing data filtering mechanisms, such




                                                6
           Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 7 of 49



      as by reducing the resources expended by a “client” computer’s “network applications

      software.” Exhibit A at 6:9-47. In this respect, the inventions of the ‘340 Patent allow a

      “client” computer to “avoid excessive software filtering” that leads to “performance gain”

      that can be “significant.” Id. at 10:21-31.

         The Inventions Claimed in U.S. Patent No. 6,349,340 Improved Technology &
                    Were Not Well-Understood, Routine, or Conventional

25.   Given the state of the art at the time of the inventions of the ‘340 Patent, including the

      deficiencies in network data distribution systems of the time, the inventive concepts of the

      ‘340 Patent cannot be considered to be conventional, well-understood, or routine. See, e.g.,

      Exhibit A at 1:32-2:17. Indeed, there was a long-felt need in the art at the time of the

      inventions of the ‘340 Patent that the claimed inventions of the ‘340 Patent addressed. See,

      e.g., id at 2:20-26. In this respect, the ‘340 Patent discloses, among other things, an

      unconventional solution to problems arising in the context of network data distribution

      systems, namely, that “client” computers in such systems “expend[ed] substantial

      processor resources” filtering multicast data and this “processor overhead” inhibited the

      “client” computers’ ability to handle the increasing user demands for network data

      distribution systems to broadcast more data. See, e.g., id at 2:1-17.

26.   The inventions of the ‘340 Patent offered an unconventional, technological solution to such

      problems resulting in a “novel and nonobvious method for receiving the benefits of

      multicasting while avoiding the drawbacks associated with such [existing] systems.”

      Exhibit A at 2:25-30; see also, e.g., id. at 10:21-26 (“The inventive multicast

      channelization strategy can increase the bandwidth available to the expanding client node

      base by distributing the broadcast data across multiple channels,” such that “client nodes

      can selectively filter unwanted broadcast data within the network interface circuitry of each



                                                7
           Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 8 of 49



      client node.”). In this respect, the inventions of the ‘340 Patent improved the functionality

      of “client” computers operating in a multicast network environment. See, e.g., id. at 6:9-

      47, 10:21-31.

27.   Indeed, it was not well-understood, routine, or conventional at the time of the inventions

      of the ‘340 Patent to perform the following functions, alone and/or in combination with

      one another: (i) selecting from among a plurality of multicast communications channels a

      source communications channel for receiving requested multicast data, (ii) enabling the

      selected source communications channel, (iii) receiving the requested multicast data

      through the enabled source communications channel, (iv) forwarding the requested

      multicast data to requesting processes, and (v) disabling the selected source

      communications channel when the requesting processes indicate that no further data is

      requested to be received over the selected source communications channel. See, e.g.,

      Exhibit A at Claims 1, 8, 14.        Moreover, it was not well-understood, routine, or

      conventional at the time of the inventions of the ‘340 Patent to perform one or more of the

      following functions alone and/or in combination with one or more of the preceding

      functions: (i) receiving from one or more processes in a client node a request for multicast

      data, (ii) identifying a multicast data source for each requested data, and (iii) disabling an

      enabled selected source communications channel when the requesting client node process

      indicates that no further data is requested to be received from the identified multicast data

      source over the selected source communications channel and no other requesting client

      node processes have indicated a continuing need for further data to be received from the

      identified multicast data source over the selected source communications channel. See,

      e.g., id. at Claims 1, 8, 14.




                                                8
           Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 9 of 49



28.   Further, it was not well-understood, routine, or conventional at the time of the inventions

      of the ‘340 Patent to perform one or more of the following functions alone and/or in

      combination with one or more of the unconventional functions set forth in paragraph

      number 25: (i) filtering, from multicast data received through an enabled source

      communications channel, unwanted/unrequested multicast data, (ii) discarding the

      unwanted/unrequested multicast data, and (ii) forwarding the filtered multicast data to one

      or more requesting processes. See, e.g., Exhibit A at Claims 3, 9, 15.

29.   These are just exemplary reasons why the inventions claimed in the ‘340 Patent were not

      well-understood, routine, or conventional at the time of the invention of the ‘340 Patent.

30.   Consistent with the problems addressed by the ‘340 Patent being rooted in network data

      distribution systems, the ‘340 Patent’s inventions naturally are also rooted in that same

      technology that cannot be performed solely with pen and paper or in the human mind.

      Indeed, using pen and paper or a human mind would not only ignore, but would run counter

      to, the stated technical solution of the ‘340 Patent noted above and the technical problems

      that the ‘340 Patent was specifically designed to address. Likewise, at least because the

      ‘340 Patent’s claimed inventions address problems rooted in network data distribution

      systems, these inventions are not merely drawn to longstanding human activities.

                                  U.S. Patent No. 7,769,028

31.   U.S. Patent No. 7,769,028 (“the ‘028 Patent”) is entitled “Systems and methods for

      adaptive throughput management for event-driven message-based data,” and was issued

      on August 3, 2010. A true and correct copy of the ‘028 Patent is attached as Exhibit B.

32.   The ‘028 Patent was filed on June 21, 2006 as U.S. Patent Application No. 11/471,923.

33.   Commstech is the owner of all rights, title, and interest in and to the ‘028 Patent, with the




                                               9
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 10 of 49



      full and exclusive right to bring suit to enforce the ‘028 Patent, including the right to

      recover for past infringement.

34.   The ‘028 Patent is valid and enforceable under United States Patent Laws.

35.   The ‘028 Patent discloses, among other things, “a method for communicating data

      including prioritizing data by assigning a priority to the data, analyzing a network to

      determine a status of the network, and communicating data based at least in part on the

      priority of the data and the status of the network.” Exhibit B at Abstract. The ‘028 Patent

      also discloses “Quality of Service (QoS),” which “refers to one or more capabilities of a

      network to provide various forms of guarantees with regard to data this is carried.” Id. at

      4:16-18. The ‘028 Patent states that “[t]he primary goal of QoS is to provide priority

      including dedicated bandwidth, controlled jitter and latency (required by some real-time

      and interactive traffic), and improved [data] loss characteristics.” Id. at 4:27-31.

36.   In discussing QoS, the ‘028 Patent recognized various shortcomings of existing QoS

      systems. As one example, the ‘028 Patent states that “[e]xisting QoS systems cannot

      provide QoS based on message content at the transport layer” of the Open Systems

      Interconnection (OSI) seven-layer protocol model. Exhibit B at 5:1-2. Indeed, the ‘028

      Patent explains that the “Transmission Control Protocol (TCP),” which is a protocol at the

      transport layer, “requires several forms of handshaking and acknowledgements to occur in

      order to send data,” and “[h]igh latency and [data] loss may result in TCP hitting time outs

      and not being able to send much, if any, meaningful data over [] a network.” Id. at 1:57-

      60, 3:53-57. As another example, the ‘028 Patent states that “[c]urrent approaches to QoS

      often require every node in a network to support QoS, or at the very least, for every node

      in the network involved in a particular communication to support QoS,” but such




                                               10
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 11 of 49



      approaches to QoS “do[] not scale well because of the large amount of state information

      that must be maintained at every node and the overhead associated with setting up such

      connections.” Id. at 4:35-39, 4:46-49. As yet another example, the ‘028 Patent states that

      “[d]ue to the mechanisms existing QoS solutions utilize, messages that look the same to

      current QoS systems may actually have different priorities based on message content,” but

      “data consumers may require access to high-priority data without being flooded by lower-

      priority data.” Id. at 4:61-67.

37.   In discussing the shortcomings of the prior art, the ‘028 Patent recognized that “[t]here is

      a need for systems and methods for providing QoS on the edge of a [] data network,” and

      “a need for adaptive, configurable QoS systems and methods in a [] data network.” Exhibit

      B at 5:17-20. The claimed inventions of the ‘028 Patent provide such systems and methods.

         The Inventions Claimed in U.S. Patent No. 7,769,028 Improved Technology &
                    Were Not Well-Understood, Routine, or Conventional

38.   Given the state of the art at the time of the inventions of the ‘028 Patent, including the

      deficiencies with existing QoS systems for computer networks, the inventive concepts of

      the ‘028 Patent cannot be considered to be conventional, well-understood, or routine. See,

      e.g., Exhibit B at 1:57-60, 3:53-57, 4:35-39, 4:46-49, 4:61-67, 5:1-2, 5:17-20. The ‘028

      Patent discloses, among other things, an unconventional solution to problems arising in the

      context of communications networks that relied on existing QoS systems, namely, that such

      QoS systems did not scale, were not adaptive or configurable to different network types or

      architectures, and could not provide QoS based on message content at the transport layer,

      among other deficiencies. See, e.g., id.

39.   To address one or more deficiencies with existing QoS systems, the inventions of the ‘028

      Patent offered a technological solution that facilitated providing an improved technique for



                                                 11
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 12 of 49



      communicating data over a network, which helped to control jitter and latency and improve

      data loss, among other benefits. In particular, the inventions of the ‘028 Patent provided a

      specific, unconventional solution for prioritizing data as part of and/or at the top of the

      transport layer, dynamically changing rules for assigning priority to data, and

      communicating data based at least in part on the priority of the data and the status of the

      network. See, e.g., id. at Claims 1, 13, 17; 7:29-31. In this respect, the inventions of the

      ‘028 Patent improved the technical functioning of computers and computer networks by

      reciting a specific technique for prioritizing data communications over a network. See,

      e.g., id. at 4:11-37, 4:57-5:9.

40.   Indeed, it was not well-understood, routine, or conventional at the time of the invention of

      the ‘028 Patent for a communication device to (i) prioritize data by assigning priority to

      data, where the prioritization occurs either as part of and/or at the top of the transport layer,

      (ii) analyze a network to determine a status of the network, (iii) select a mode based on the

      status of the network, (iv) change rules for assigning priority to the data based on the mode,

      and (v) communicate the data based at least in part on the priority of the data and the status

      of the network, where the data is communicated at a transmission rate metered based at

      least in part on the status of the network. See, e.g., Exhibit B at Claim 1. Moreover, it was

      not well-understood, routine, or conventional at the time of the invention of the ‘028 Patent

      for a communication device to receive the data at a node on the edge of the network. See,

      e.g., Exhibit B at Claim 5. It was also not well-understood, routine, or conventional at the

      time of the invention of the ‘028 Patent for a communication device to receive the data at

      least in part from an application program and/or communicate the data to an application

      program. See, e.g., id. at Claims 6, 12. Further, it was not well-understood, routine, or




                                                 12
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 13 of 49



      conventional at the time of the invention of the ‘028 Patent for a communication device to

      assign the priority to the data based at least in part on message content of the data, protocol

      information of the data, or a user defined rule. See, e.g., id. at Claims 7-9.

41.   Additionally, it was not well-understood, routine, or conventional at the time of the

      invention of the ‘028 Patent for a communication system to include (i) a data prioritize

      component adapted to assign a priority to data, where the prioritization occurs either as part

      of and/or at the top of the transport layer, (ii) a network analysis component adapted to

      determine a status of the network, (iii) a mode selection component adapted to select a

      mode based at least on the status of the network, and (iv) a data communications component

      adapted to communicate the data based at least in part on the priority of the data and the

      status of the network, where the data prioritization component is adapted to assign priority

      to the data based on prioritization rules that are selected based on a selected mode, and

      where the data is communicated at a transmission rate metered based at least in part on the

      status of the network. See, e.g., Exhibit B at Claims 13, 17. It was also not well-

      understood, routine, or conventional at the time of the invention of the ‘028 Patent for a

      communication system to include a data organization component adapted to organize the

      data with respect to other data based at least in part on the priority of the data. See, e.g.,

      id. at Claim 14.

42.   These are just exemplary reasons why the inventions claimed in the ‘028 Patent were not

      well-understood, routine, or conventional at the time of the invention of the ‘028 Patent.

43.   Consistent with the problems addressed being rooted in QoS systems for computer

      networks, the ‘028 Patent’s inventions naturally are also rooted in that same technology

      that cannot be performed solely with pen and paper or in the human mind. Indeed, using




                                                13
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 14 of 49



      pen and paper or a human mind would not only ignore, but would run counter to, the stated

      technical solution of the ‘028 Patent noted above and the technical problems that the ‘028

      Patent was specifically designed to address. Likewise, at least because the ‘028 Patent’s

      claimed inventions address problems rooted in QoS systems for computer networks, these

      inventions are not merely drawn to longstanding human activities.

                                  U.S. Patent No. 7,990,860

44.   U.S. Patent No. 7,990,860 (“the ‘860 Patent”) is entitled “Method and system for rule-

      based sequencing for QoS,” and was issued on August 2, 2011. A true and correct copy of

      the ‘860 Patent is attached as Exhibit C.

45.   The ‘860 Patent was filed on June 16, 2006 as U.S. Patent Application No. 11/454,220.

46.   Commstech is the owner of all rights, title, and interest in and to the ‘860 Patent, with the

      full and exclusive right to bring suit to enforce the ‘860 Patent, including the right to

      recover for past infringement.

47.   The ‘860 Patent is valid and enforceable under United States Patent Laws.

48.   The ‘860 Patent discloses, among other things, “a method for communicating data over a

      network to provide Quality of Service,” including “prioritizing the data, and

      communicating the data based at least in part on the priority.” Exhibit C at Abstract.

      According to the ‘860 Patent, “Quality of Service (QoS)” “refers to one or more capabilities

      of a network to provide various forms of guarantees with regard to data that is carried.” Id.

      at 4:16-18. The ‘860 Patent states that “[t]he primary goal of QoS is to provide priority

      including dedicated bandwidth, controlled jitter and latency (required by some real-time

      and interactive traffic), and improved [data] loss characteristics.” Id. at 4:27-32.

49.   Like the ‘028 Patent, the ‘860 Patent recognized various shortcomings of existing QoS




                                                  14
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 15 of 49



      systems. As one example, the ‘860 Patent states that “[e]xisting QoS systems cannot

      provide QoS based on message content at the transport layer” of the Open Systems

      Interconnection (OSI) seven-layer protocol model. Exhibit C at 5:2-3. Indeed, the ‘860

      Patent explains that the “Transmission Control Protocol (TCP),” which is a protocol at the

      transport layer, “requires several forms of handshaking and acknowledgements to occur in

      order to send data,” and “[h]igh latency and [data] loss may result in TCP hitting time outs

      and not being able to send much, if any, meaningful data over [] a network.” Id. at 1:57-

      60, 3:53-57. As another example, the ‘860 Patent states that “[c]urrent approaches to QoS

      often require every node in a network to support QoS, or at the very least, for every node

      in the network involved in a particular communication to support QoS,” but such

      approaches to QoS “do[] not scale well because of the large amount of state information

      that must be maintained at every node and the overhead associated with setting up such

      connections.” Id. at 4:36-39, 4:47-50. As yet another example, the ‘860 Patent states that

      “[d]ue to the mechanisms existing QoS solutions utilize, messages that look the same to

      current QoS systems may actually have different priorities based on message content,” but

      “data consumers may require access to high-priority data without being flooded by lower-

      priority data.” Id. at 4:64-5:1.

50.   In discussing the shortcomings of the prior art, the ‘860 Patent recognized that “[t]here is

      a need for systems and methods for providing QoS on the edge of a [] data network,” and

      “a need for adaptive, configurable QoS systems and methods in a [] data network.” Exhibit

      C at 5:19-22. The claimed inventions of the ‘860 Patent provide such systems and methods.

         The Inventions Claimed in U.S. Patent No. 7,990,860 Improved Technology &
                    Were Not Well-Understood, Routine, or Conventional

51.   Given the state of the art at the time of the inventions of the ‘860 Patent, including the



                                              15
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 16 of 49



      deficiencies with existing QoS systems for computer networks, the inventive concepts of

      the ‘860 Patent cannot be considered to be conventional, well-understood, or routine. See,

      e.g., Exhibit C at 1:57-60, 3:53-57, 4:36-39, 4:47-50, 4:64-5:2, 5:19-22. The ‘860 Patent

      discloses, among other things, an unconventional solution to problems arising in the

      context of communications networks that relied on existing QoS systems, namely, that such

      QoS systems did not scale, were not adaptive or configurable to different network types or

      architectures, and could not provide QoS based on message content at the transport layer,

      among other deficiencies. See, e.g., id.

52.   To address one or more deficiencies with existing QoS systems, the inventions of the ‘860

      Patent offered a technological solution that facilitated providing an improved technique for

      communicating data over a network, which helped to control jitter and latency and improve

      data loss, among other benefits. In particular, the inventions of the ‘860 Patent provided a

      specific, unconventional solution for prioritizing data as part of and/or at the top of the

      transport layer by sequencing the data based at least in part on a user defined rule. See,

      e.g., id. at Abstract, Claims 1, 13, 17. In this respect, the inventions of the ‘860 Patent

      improved the technical functioning of computers and computer networks by reciting a

      specific technique for prioritizing data communications over a network. See, e.g., id. at

      4:11-37, 4:57-5:9.

53.   Indeed, it was not well-understood, routine, or conventional at the time of the invention of

      the ‘860 Patent for a communication device to include (i) a network analysis component

      configured to determine a network status from a plurality of network statuses based on

      analysis of network measurements, and determine at least one of an effective link speed

      and a link proportion for at least one link, (ii) a mode selection component configured to




                                                 16
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 17 of 49



      select a mode from a plurality of modes that corresponds with at least one of the plurality

      of network statuses based on the determined network status, where each of the plurality of

      modes comprises a user defined sequencing rule, (iii) a data prioritization component

      configured to operate at a transport layer of a protocol stack and prioritize the data by

      assigning a priority to the data, where the prioritization component includes a sequencing

      component configured to sequence the data based at least in part on the user defined

      sequencing rule of the selected mode, (iv) a data metering component configured to meter

      inbound data by shaping the inbound data at the data communications system for the at

      least one link, and meter outbound data by policing the outbound data at the data

      communications system for the at least one link, and (v) a data communication component

      configured to communicate the data based at least in part on the priority of the data, the

      effective link speed, and/or the link proportion. See, e.g., Exhibit C at Claims 1, 15, 20.

54.   Moreover, it was not well-understood, routine, or conventional at the time of the invention

      of the ‘860 Patent for the user defined sequencing rule mentioned above to be dynamically

      reconfigurable. See, e.g., Exhibit C at Claim 5. It was also not well-understood, routine,

      or conventional at the time of the invention of the ‘860 Patent for a communication device

      to receive the data at least in part from an application program operating on the node, or

      pass the data at least in part to an application program operating on the node. See, e.g., id.

      at Claims 6, 12. Further, it was not well-understood, routine, or conventional at the time

      of the invention of the ‘860 Patent for a communication device to prioritize the data by

      differentiating the data based at least in part on message content, protocol information, or

      a user defined differentiation rule. See, e.g., id. at Claims 8-11.

55.   These are just exemplary reasons why the inventions claimed in the ‘860 Patent were not




                                                17
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 18 of 49



      well-understood, routine, or conventional at the time of the invention of the ‘860 Patent.

56.   Consistent with the problems addressed being rooted in QoS systems for computer

      networks, the ‘860 Patent’s inventions naturally are also rooted in that same technology

      that cannot be performed solely with pen and paper or in the human mind. Indeed, using

      pen and paper or a human mind would not only ignore the stated technical solution of the

      ‘860 Patent noted above and the technical problem that the ‘860 Patent was specifically

      designed to address. Likewise, at least because the ‘860 Patent’s claimed inventions

      address problems rooted in QoS systems for computer networks, these inventions are not

      merely drawn to longstanding human activities.

              COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,349,340

57.   Commstech incorporates by reference and re-alleges paragraphs 16-30 of this Complaint

      as if fully set forth herein.

58.   HPE has infringed and is infringing, either literally or under the doctrine of equivalents,

      the ‘340 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly, by making,

      using, offering for sale, or selling in the United States, and/or importing into the United

      States without authority or license, products that support the RFC 4607 specification

      related to “Source-Specific Multicast for IP” (e.g., the HPE FlexFabric 5950 Switch Series,

      the HPE FlexFabric 5940 Switch Series, the HPE FlexFabric 5930 Switch Series, the HPE

      FlexFabric 5700 Switch Series, the HPE FlexFabric 5710 Switch Series, the HPE 5500 HI

      Switch Series, the HPE FlexFabric 12900 Series, the HPE FlexFabric 11900 Series, the

      HPE 6125XLG Blade Switch Series, the HPE 6127XLG Blade Switch Series, the HPE

      FlexNetwork 7500 Switch Series, the HPE FlexNetwork 10500 Switch Series, the HPE

      5920 Switch Series, the HPE 5900 Switch Series, the HPE 5820X/5800 Switch Series, the




                                                18
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 19 of 49



      HP 12500 Routing Switch Series, the HPE 10500 Switch Series, the HPE Apollo Ethernet

      10/40GbE Switch, the HPE FlexNetwork HSR6800 Router, the HPE FlexNetwork MSR

      Router Series, the HPE VSR1000 Virtual Services Router, the HP 3600 Switch Series, the

      HP A7500 Switch Series, and the HP 6600/HSR6600 Routers) (collectively referred to

      herein as the “Accused ‘340 Products”), that infringe at least one or more claims of the

      ‘340 Patent.    See, e.g., https://www.hpe.com/us/en/search-results.html?page=1&auto

      complete=0&q=%22RFC%204607%22 (disclosing search results for specifications and

      manuals of HPE network switches and routers that support RFC 4607).

59.   As just one non-limiting example, set forth below (with claim language in bold and italics)

      is exemplary evidence of infringement of Claim 1 of the ‘340 Patent in connection with

      the Accused ‘340 Products. This description is based on publicly available information.

      Commstech reserves the right to modify this description, including, for example, on the

      basis of information about the Accused ‘340 Products that it obtains during discovery.

      1(a): A method for receiving requested multicast data over a plurality of multicast

      communications channels comprising:—HPE makes, uses, sells, and/or offers to sell a

      device or system that practices the method of receiving requested multicast data over a

      plurality of multicast communications channels in accordance with Claim 1. For instance,

      the Accused ‘340 Products support the RFC 4607 specification related to “Source-Specific

      Multicast for IP” that discloses the method recited in Claim 1.                 See, e.g.,

      https://www.hpe.com/us/en/search-results.html?page=1&autocomplete=0&q=%22RFC%

      204607%22; https://support.hpe.com/hpsc/doc/public/display?docId=emr_na-c03800356

      &docLocale=en_US (expressly disclosing “RFC 4607”). In particular, RFC 4607 defines

      a “source-specific multicast service” (“SSM”) as “[a] datagram sent with source IP address




                                              19
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 20 of 49



S and destination IP address G in the SSM range [that] is delivered to each host socket that

has specifically requested delivery of datagrams sent by S to G, and only to those sockets.”

Holbrook, Source-specific multicast for IP, RFC 4607 (2006), p. 5, available at

https://tools.ietf.org/pdf/rfc4607.pdf.

1(b): selecting from among the plurality of multicast communications channels a source

communications channel for receiving said requested multicast data;—HPE makes, uses,

sells, and/or offers to sell a device or system that selects from among the plurality of

multicast communications channels a source communications channel for receiving said

requested multicast data. For instance, the Accused ‘340 Products support the RFC 4607

specification, which discloses a plurality of multicast communication channels, where each

“channel is identified (addressed) by the combination of a unicast source address and a

multicast destination address in the SSM range” (e.g., “S, G = (192.0.2.1, 232.7.8.9),” “S,

G = (192.0.2.2, 232.7.8.9)”). Holbrook, Source-specific multicast for IP, RFC 4607

(2006), p. 6, available at https://tools.ietf.org/pdf/rfc4607.pdf; see also, e.g., id. at pp. 3-4

(“The network service identified by (S,G), for SSM address G and source host address S,

is referred to as a ‘channel’”); id. at p. 6 (“We use the term ‘channel’ to refer to the service

associated with an SSM address,” and “[a] channel is identified by the combination of an

SSM destination address and a specific source, e.g., an (S,G) pair.”). In particular RFC

4607 discloses that “[t]he IP module interface to upper-layer protocols is extended to allow

a socket to ‘Subscribe’ to . . . a particular channel identified by an SSM destination address

and a source IP address.” Id. at p. 5; see also, e.g., id. at p. 6 (“The receiver operations

allowed on a channel are called ‘Subscribe (S,G)’ and ‘Unsubscribe (S,G)’”); id. at p. 7

(“If reception of the same channel is desired on multiple interfaces, Subscribe is invoked




                                           20
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 21 of 49



once for each”); id. at p. 8 (“An incoming datagram destined to an SSM address MUST be

delivered by the IP module to all sockets that have indicated (via Subscribe) a desire to

receive data that matches the datagram’s source address, destination address, and arriving

interface.”).

1(c): enabling said selected source communications channel;—HPE makes, uses, sells,

and/or offers to sell a device or system that enables the selected source communications

channel. For instance, the Accused ‘340 Products support the RFC 4607 specification,

which discloses that “[t]he IP module interface to upper-layer protocols is extended to

allow a socket to ‘Subscribe’ to . . . a particular channel identified by an SSM destination

address and a source IP address,” and subscribing to a particular channel comprises

selecting a source communications channel and also enabling the selected source

communications channel. Holbrook, Source-specific multicast for IP, RFC 4607 (2006),

p. 5, available at https://tools.ietf.org/pdf/rfc4607.pdf; see also, e.g., id. at p. 6 (“The

receiver operations allowed on a channel are called ‘Subscribe (S,G)’ and ‘Unsubscribe

(S,G)’”); id. at p. 7 (“If reception of the same channel is desired on multiple interfaces,

Subscribe is invoked once for each”); id. at p. 8 (“An incoming datagram destined to an

SSM address MUST be delivered by the IP module to all sockets that have indicated (via

Subscribe) a desire to receive data that matches the datagram’s source address, destination

address, and arriving interface.”).

1(d): receiving said requested multicast data through said enabled source

communications channel;—HPE makes, uses, sells, and/or offers to sell a device or

system that receives the requested multicast data through the enabled source

communications channel. For instance, the Accused ‘340 Products support the RFC 4607




                                        21
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 22 of 49



specification, which discloses that “[a]n incoming datagram destined to an SSM address

MUST be delivered by the IP module to all sockets that have indicated (via Subscribe) a

desire to receive data that matches the datagram’s source address, destination address, and

arriving interface.” Holbrook, Source-specific multicast for IP, RFC 4607 (2006), p. 8,

available at https://tools.ietf.org/pdf/rfc4607.pdf; see also, e.g., id. (“When the first socket

on host H subscribes to a channel (S,G) on interface I, the host IP module on H sends a

request on interface I to indicate to neighboring routers that the host wishes to receive

traffic sent by source S to source-specific multicast destination G.”).

1(e): forwarding said requested multicast data to requesting processes; and,—HPE

makes, uses, sells, and/or offers to sell a device or system that forwards the requested

multicast data to requesting processes. For instance, as noted above, the Accused ‘340

Products support the RFC 4607 specification, which discloses that “[a]n incoming

datagram destined to an SSM address MUST be delivered by the IP module to all sockets

that have indicated (via Subscribe) a desire to receive data that matches the datagram’s

source address, destination address, and arriving interface.” Holbrook, Source-specific

multicast for IP, RFC 4607 (2006), p. 8, available at https://tools.ietf.org/pdf/rfc4607.pdf

(emphasis added); see also, e.g., id. (“When the first socket on host H subscribes to a

channel (S,G) on interface I, the host IP module on H sends a request on interface I to

indicate to neighboring routers that the host wishes to receive traffic sent by source S to

source-specific multicast destination G.”). In particular, RFC 4607 defines a “socket” as

“an implementation-specific parameter used to distinguish among different requesting

entities (e.g., programs or processes or communication end-points within a program or

process) within the requesting host.” Id. at p. 5.




                                          22
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 23 of 49



      1(f): disabling said selected source communications channel when said requesting

      processes indicate that no further data is requested to be received over said selected

      source communications channel.—HPE makes, uses, sells, and/or offers to sell a device

      or system that disables the selected source communications channel when the requesting

      processes indicate that no further data is requested to be received over the selected source

      communications channel. For instance, the Accused ‘340 Products support the RFC 4607

      specification, which discloses that “[t]he IP module interface to upper-layer protocols is

      extended to allow a socket to . . . ‘Unsubscribe’ from a particular channel identified by an

      SSM destination address and a source IP address,” and unsubscribing from a particular

      channel disables the particular channel to indicate that no further data is requested to be

      received over the particular channel. Holbrook, Source-specific multicast for IP, RFC 4607

      (2006), p. 5, available at https://tools.ietf.org/pdf/rfc4607.pdf; see also, e.g., id. at p. 8

      (disclosing that “[a]n incoming datagram destined to an SSM address MUST be delivered

      by the IP module to all sockets that have indicated (via Subscribe) a desire to receive data

      that matches the datagram’s source address, destination address, and arriving interface,”

      but “MUST NOT be delivered to other sockets” (e.g., sockets that have Unsubscribed)).

      Indeed, as noted above, RFC 4607 discloses that “‘interface’ is a local identifier of the

      network interface on which reception of the channel identified by the (source-address,

      group-address) pair is to be enabled [e.g., subscribed] or disabled [e.g., unsubscribed].” Id.

      at p. 7 (emphasis added).

60.   Additionally, HPE has been and/or currently is an active inducer of infringement of the

      ‘340 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘340 Patent under

      35 U.S.C. § 271(c).




                                               23
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 24 of 49



61.   HPE knew of the ‘340 Patent, or at least should have known of the ‘340 Patent, but was

      willfully blind to its existence. On information and belief, HPE has had actual knowledge

      of the ‘340 Patent since at least as early as the filing and/or service of this Complaint.

62.   HPE has provided the Accused ‘340 Products to its customers and, on information and

      belief, instructions to use the Accused ‘340 Products in an infringing manner while being

      on notice of (or willfully blind to) the ‘340 Patent and HPE’s infringement. Therefore, on

      information and belief, HPE knew or should have known of the ‘340 Patent and of its own

      infringing acts, or deliberately took steps to avoid learning of those facts.

63.   HPE knowingly and intentionally encourages and aids at least its end-user customers to

      directly infringe the ‘340 Patent.

64.   HPE’s end-user customers directly infringe at least one or more claims of the ‘340 Patent

      by using the Accused ‘340 Products in their intended manner to infringe. HPE induces

      such infringement by providing the Accused ‘340 Products and instructions to enable and

      facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘340

      Patent. On information and belief, HPE specifically intends that its actions will result in

      infringement of one or more claims of the ‘340 Patent, or subjectively believe that their

      actions will result in infringement of the ‘340 Patent, but took deliberate actions to avoid

      learning of those facts, as set forth above.

65.   Additionally, HPE contributorily infringes at least one or more claims of the ‘340 Patent

      by providing the Accused ‘340 Products and/or software components thereof, that embody

      a material part of the claimed inventions of the ‘340 Patent, that are known by HPE to be

      specially made or adapted for use in an infringing manner, and are not staple articles with

      substantial non-infringing uses. The Accused ‘340 Products are specially designed to




                                                24
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 25 of 49



      infringe at least one or more claims of the ‘340 Patent, and their accused components have

      no substantial non-infringing uses. In particular, on information and belief, the software

      modules and code that implement and perform the infringing functionalities identified

      above are specially made and adapted to carry out said functionality and do not have any

      substantial non-infringing uses.

66.   At least as early as the filing and/or service of this Complaint, HPE’s infringement of the

      ‘340 Patent was and continues to be willful and deliberate, entitling Commstech to

      enhanced damages.

67.   Additional allegations regarding HPE’s knowledge of the ‘340 Patent and willful

      infringement will likely have evidentiary support after a reasonable opportunity for

      discovery.

68.   HPE’s infringement of the ‘340 Patent is exceptional and entitles Commstech to attorneys’

      fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

69.   Commstech is in compliance with any applicable marking and/or notice provisions of 35

      U.S.C. § 287 with respect to the ‘340 Patent.

70.   Commstech is entitled to recover from HPE all damages that Commstech has sustained as

      a result of HPE’s infringement of the ‘340 Patent, including, without limitation, a

      reasonable royalty.

             COUNT II: INFRINGEMENT OF U.S. PATENT NO. 7,769,028

71.   Commstech incorporates by reference and re-alleges paragraphs 31-43 of this Complaint

      as if fully set forth herein.

72.   HPE has infringed and is infringing, either literally or under the doctrine of equivalents,

      the ‘028 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly, by making,




                                                25
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 26 of 49



      using, offering for sale, or selling in the United States, and/or importing into the United

      States without authority or license, products that operate with the “ArubaOS-Switch”

      software, which supports various Aruba switches, including the Aruba 3810 Switch Series,

      the Aruba 3800 Switch Series, the Aruba 5400R zl2 Switch Series, the Aruba 2930M

      Switch Series, the Aruba 2930F Switch Series, and the Aruba 2920 Switch Series

      (collectively referred to herein as the “Accused ‘028 Products”), that infringe at least one

      or more claims of the ‘028 Patent. See, e.g., ArubaOS-Switch Software Features Support

      Matrix    16.04,    p.    3,   available     at   https://support.hpe.com/hpsc/doc/public/

      display?docId=c04819731; Aruba 3810 / 5400R Advanced Traffic Management Guide for

      ArubaOS-Switch 16.05, p. 16, available at https://h20628.www2.hp.com/km-ext/

      kmcsdirect/emr_na-a00038722en_us-1.pdf.

73.   As just one non-limiting example, set forth below (with claim language in bold and italics)

      is exemplary evidence of infringement of Claim 17 of the ‘028 Patent in connection with

      the Accused ‘028 Products. This description is based on publicly available information.

      Commstech reserves the right to modify this description, including, for example, on the

      basis of information about the Accused ‘028 Products that it obtains during discovery.

      17(a): A non-transitory computer-readable medium including a set of instructions for

      execution on a computer, the set of instructions including:— HPE makes, uses, sells,

      and/or offers to sell a non-transitory computer-readable medium including a set of

      instructions for execution on a computer that include the functions recited in Claim 17. For

      instance, the Accused ‘028 Products that operate with the ArubaOS-Switch software

      support “Quality of Service (QoS) prioritization,” which is used to “classify and prioritize

      traffic throughout a network,” and helps “establish an end-to-end traffic-priority policy to




                                              26
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 27 of 49



improve the control and throughput of important data.” Aruba 3810 / 5400R Advanced

Traffic Management Guide for ArubaOS-Switch 16.05, p. 249, available at

https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-a00038722en_us-1.pdf;                   see

also, e.g., https://buy.hpe.com/b2c/us/en/networking/switches/modular-ethernet-switches/

5400-zl-switch-products/aruba-5400r-zl2-switch-series/p/7074783 (disclosing “Dynamic

Quality of Service (QoS)” as one of the “[k]ey [f]eatures”); https://www.arubanetworks

.com/assets/ds/DS_5400Rzl2SwitchSeries.pdf (“Advanced classifier-based QoS classifies

traffic using multiple match criteria based on Layer 2, 3, and 4 information; applies QoS

policies such as setting priority level and rate limit to selected traffic on a per-port or per-

VLAN basis”).

17(b): a data prioritization routine configured to assign a priority to data, wherein the

prioritization occurs at least one of: in a transport layer of a network communications

protocol stack of a data communication system, and at a top of the transport layer of the

network communications protocol stack of the data communication system;—HPE

makes, uses, sells, and/or offers to sell a non-transitory computer-readable medium

including a set of instructions comprising a data prioritization routine configured to assign

a priority to data, where the prioritization occurs at least in a transport layer of a network

communications protocol stack of a data communication system (i.e., Layer 4). For

instance, the Accused ‘028 Products that operate with the ArubaOS-Switch software

include a data prioritization routine configured to assign a priority to data. See, e.g., Aruba

3810 / 5400R Advanced Traffic Management Guide for ArubaOS-Switch 16.05, p. 249,

available at https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-a00038722en_us-

1.pdf (“Quality of Service is used to classify and prioritize traffic throughout a network.




                                          27
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 28 of 49



QoS enables you to establish an end-to-end traffic-priority policy to improve the control

and throughput of important data.”), id. at p. 249 (disclosing that QoS can be used to “[s]et

priority policies in edge switches in your network to enable traffic-handling rules across

the network”); id. at pp. 250-51 (“QoS enables you to . . . [s]pecify which traffic has higher

or lower priority . . .”); id. at p. 251 (“Classifier-based QoS policies are designed to work

with existing globally-configured, switch-wide QoS settings . . .”); id. at p. 320 (“When a

globally-configured IP-device address has the highest precedence in the switch for traffic

addressed to or from the device, traffic received on the switch with the configured IP

address is marked with the specified priority level.”). According to HPE, the prioritization

of data occurs at least at the transport layer of the network communications protocol stack

(e.g., Layer 4). See, e.g., id. at p. 253 (disclosing that “[w]hen multiple, global QoS

classifiers are configured, a switch uses the highest-to-lowest search order . . . to identify

the highest-precedence classifier to apply to any given packet,” where the highest

precedence is given to “UDP/TCP application type (port)”); id. at p. 317 (“When you use

TCP or UDP and a Layer 4 Application port number as a global QoS classifier, traffic

carrying thespecified TCP/UDP port numbers is marked with a specified priority level . .

.”); id. at p. 319 (“Figure 59” disclosing “priority assignments on TCP/UDP ports”); id. at

p. 252 (disclosing that “[g]lobally configured packet classification criteria include . . .

“Layer 4 Source and Destination UDP/TCP application port” and “[c]lassifier-based match

criteria on inbound IPv4/IPv6 traffic include . . . “Layer 4 Source and Destination

UDP/TCP application port”); https://www.arubanetworks.com/assets/ds/DS_5400Rzl2

SwitchSeries.pdf (“Advanced classifier-based QoS classifies traffic using multiple match

criteria based on Layer 2, 3, and 4 information”); ArubaOS-Switch Software Features




                                         28
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 29 of 49



Support       Matrix   16.04,   p.   3,   available   at   https://support.hpe.com/hpsc/doc/

public/display?docId=c04819731 (disclosing support for “Layer 4 TCP/UDP Packet

Priority”).

17(c): a network analysis routine configured to determine a status of a network;—HPE

makes, uses, sells, and/or offers to sell a non-transitory computer-readable medium

including a set of instructions comprising a network analysis routine configured to

determine a status of a network. For instance, the Accused ‘028 Products that operate with

the ArubaOS-Switch software include a network analysis routine configured to determine

whether inbound traffic exceeds a specified amount of bandwidth. Aruba 3810 / 5400R

Advanced Traffic Management Guide for ArubaOS-Switch 16.05, p. 257, available at

https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-a00038722en_us-1.pdf. In this

respect, the network analysis routine is configured to determine a status of a network. See

also, e.g., id. at p. 249 (“When network congestion occurs, it is important to move traffic

on the basis of relative importance.”), (“Quality of Service is used to classify and prioritize

traffic throughout a network. . . . You can manage available bandwidth so that the most

important traffic goes first.”); id. at p. 299 (“When 10 Mbps ports on a switch are

configured in QoS for eight outbound queues (the default), and the guaranteed minimum

bandwidth is set for 5 Mbps or less for a given queue, then packets in the lower-priority

queues may be discarded on ports that are oversubscribed for extended periods of time.”);

id. at p. 251 (“You can use multiple match criteria to more finely select and define the

classes of traffic that you want to manage. QoS policy actions determine how you can

handle the selected traffic.”); id. at p. 254 (“[Y]ou can configure multiple match criteria

that search multiple fields in packet headers to select the exact traffic you want to rate limit




                                          29
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 30 of 49



or prioritize for a port or VLAN interface.”); id. at p. 300 (“Evaluate the types of traffic in

your network and identify the traffic types that you want to prioritize or rate limit.”).

17(d): a mode selection routine configured to select at least one mode based at least in

part on the status of the network; and;—HPE makes, uses, sells, and/or offers to sell a

non-transitory computer-readable medium including a set of instructions comprising a

mode selection routine configured to select at least one mode based at least in part on the

status of the network. For instance, the Accused ‘028 Products that operate with the

ArubaOS-Switch software include a mode selection routine configured to select at least

one mode based at least in part on the status of the network. Aruba 3810 / 5400R Advanced

Traffic Management Guide for ArubaOS-Switch 16.05, p. 249, available at

https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-a00038722en_us-1.pdf

(“Quality of Service is used to classify and prioritize traffic throughout a network. . . . You

can manage available bandwidth so that the most important traffic goes first.”); id. at p.

251 (“QoS configuration supports a classifier-based model that provides added

functionality to create and manage QoS policies across a network consisting of switches,

OEM and legacy devices.”), (“The classifier-based configuration model is a single,

simplified procedure and command syntax for cross-feature usage, which offers . . . Finer

granularity than globally-configured QoS for classifying IPv4 and IPv6 traffic . . . The

application of QoS policies to inbound traffic flows on specific port and VLAN interfaces

(instead of using only globally-configured, switch-wide QoS settings)”); id. at p. 254 (“By

using classifier-based QoS, you can configure multiple match criteria that search multiple

fields in packet headers to select the exact traffic you want to rate limit or prioritize for a

port or VLAN interface. A classifier-based QoS policy is especially useful when you want




                                          30
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 31 of 49



to manage different types of traffic in the same way (for example, to prioritize both IP

subnet and voice traffic).”); id. at p. 411 (“Once the traffic is selected, you can further

manage it. Classifier-based service policies take precedence over, and may override,

globally configured settings.”).

17(e): a data communications routine configured to communicate the data based at least

in part on the priority of the data and the status of the network, the data prioritization

routine being configured to assign priority to the data based on prioritization rules,

wherein the prioritization rules are selected based upon the selected mode, wherein the

data is communicated at a transmission rate metered based at least in part on the status

of the network.—HPE makes, uses, sells, and/or offers to sell a non-transitory computer-

readable medium including a set of instructions comprising a data communications routine

configured to communicate the data based at least in part on the priority of the data and the

status of the network, where the data prioritization component is configured to assign

priority to the data based on prioritization rules that are selected based upon the selected at

least one mode, and where the data is communicated at a transmission rate metered based

at least in part on the status of the network. For instance, the Accused ‘028 Products that

operate with the ArubaOS-Switch software includes such a data communications routine

and data prioritization component. See, e.g., Aruba 3810 / 5400R Advanced Traffic

Management       Guide     for     ArubaOS-Switch      16.05,    p.    249,    available    at

https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-a00038722en_us-1.pdf

(“Quality of Service is used to classify and prioritize traffic throughout a network. QoS

enables you to establish anend-to-end traffic-priority policy to improve the control and

throughput of important data.”); id. at p. 254 (“By using classifier-based QoS, you can




                                          31
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 32 of 49



      configure multiple match criteria that search multiple fields in packet headers to select the

      exact traffic you want to rate limit or prioritize for a port or VLAN interface. A classifier-

      based QoS policy is especially useful when you want to manage different types of traffic

      in the same way (for example, to prioritize both IP subnet and voice traffic).”); id. at p. 445

      (“To identify the packets that belong to a traffic class for further processing by policy

      actions, use match and ignore commands in a class configuration . . . As soon as a field in

      a packet header matches the criteria in a match statement, the sequential comparison of

      match criteria in the class stops, and the policy actions configured for the class are executed

      on the packet.”). According to HPE, the data is communicated at a transmission rate

      metered based at least in part on the status of the network. See, e.g., id. at p. 254 (“By

      using classifier-based QoS, you can configure multiple match criteria that search multiple

      fields in packet headers to select the exact traffic you want to rate limit or prioritize for a

      port or VLAN interface. A classifier-based QoS policy is especially useful when you want

      to manage different types of traffic in the same way (for example, to prioritize both IP

      subnet and voice traffic).”); id. at p. 257 (disclosing that “[r]ate limiting . . . [e]nables a

      port or VLAN interface to allow only the specified amount of bandwidth to be used for

      inbound traffic,” and “[w]hen traffic exceeds the configured limit, it is dropped.”); id. at p.

      272 (disclosing an example that “shows how to configure a rate limiting policy for

      TCP/UDP application streams and apply the policy on all inbound switch ports.”); id. at p.

      441 (“The Classifier feature introduces . . . [a]dditional policy actions, such as rate limiting

      and IP precedence marking, to manage selected traffic.”).

74.   Additionally, Defendant HPE has been and/or currently is an active inducer of infringement

      of the ‘028 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘028 Patent




                                                32
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 33 of 49



      under 35 U.S.C. § 271(c).

75.   HPE knew of the ‘028 Patent, or at least should have known of the ‘028 Patent, but was

      willfully blind to its existence. On information and belief, HPE has had actual knowledge

      of the ‘028 Patent since at least as early as the filing and/or service of this Complaint.

76.   HPE has provided the Accused ‘028 Products to its customers and, on information and

      belief, instructions to (i) use the Accused ‘028 Products in an infringing manner and/or (ii)

      make an infringing device, while being on notice of (or willfully blind to) the ‘028 Patent

      and HPE’s infringement. Therefore, on information and belief, HPE knew or should have

      known of the ‘028 Patent and of its own infringing acts, or deliberately took steps to avoid

      learning of those facts.

77.   HPE knowingly and intentionally encourages and aids at least its end-user customers to

      directly infringe the ‘028 Patent.

78.   HPE’s end-user customers directly infringe at least one or more claims of the ‘028 Patent

      by using the Accused ‘028 Products in their intended manner to infringe. HPE induces

      such infringement by providing the Accused ‘028 Products and instructions to enable and

      facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘028

      Patent. On information and belief, HPE specifically intends that its actions will result in

      infringement of one or more claims of the ‘028 Patent, or subjectively believe that their

      actions will result in infringement of the ‘028 Patent, but took deliberate actions to avoid

      learning of those facts, as set forth above.

79.   Additionally, HPE contributorily infringes at least one or more claims of the ‘028 Patent

      by providing the Accused ‘028 Products and/or software components thereof, that embody

      a material part of the claimed inventions of the ‘028 Patent, that are known by HPE to be




                                                33
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 34 of 49



      specially made or adapted for use in an infringing manner, and are not staple articles with

      substantial non-infringing uses. The Accused ‘028 Products are specially designed to

      infringe at least one or more claims of the ‘028 Patent, and their accused components have

      no substantial non-infringing uses. In particular, on information and belief, the software

      modules and code that implement and perform the infringing functionalities identified

      above are specially made and adapted to carry out said functionality and do not have any

      substantial non-infringing uses.

80.   At least as early as the filing and/or service of this Complaint, HPE’s infringement of the

      ‘028 Patent was and continues to be willful and deliberate, entitling Commstech to

      enhanced damages.

81.   Additional allegations regarding HPE’s knowledge of the ‘028 Patent and willful

      infringement will likely have evidentiary support after a reasonable opportunity for

      discovery.

82.   HPE’s infringement of the ‘028 Patent is exceptional and entitles Commstech to attorneys’

      fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

83.   Commstech is in compliance with any applicable marking and/or notice provisions of 35

      U.S.C. § 287 with respect to the ‘028 Patent.

84.   Commstech is entitled to recover from HPE all damages that Commstech has sustained as

      a result of HPE’s infringement of the ‘028 Patent, including, without limitation, a

      reasonable royalty.

             COUNT III: INFRINGEMENT OF U.S. PATENT NO. 7,990,860

85.   Commstech incorporates by reference and re-alleges paragraphs 44-56 of this Complaint

      as if fully set forth herein.




                                              34
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 35 of 49



86.   HPE has infringed and is infringing, either literally or under the doctrine of equivalents,

      the ‘860 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or indirectly, by making,

      using, offering for sale, or selling in the United States, and/or importing into the United

      States without authority or license, products that operate with the “ArubaOS-Switch”

      software, which supports various Aruba switches, including the Aruba 3810 Switch Series,

      the Aruba 3800 Switch Series, the Aruba 5400R zl2 Switch Series, the Aruba 2930M

      Switch Series, the Aruba 2930F Switch Series, and the Aruba 2920 Switch Series

      (collectively referred to herein as the “Accused ‘860 Products”), that infringe at least one

      or more claims of the ‘860 Patent. See, e.g., ArubaOS-Switch Software Features Support

      Matrix    16.04,     p.   3,    available      at   https://support.hpe.com/hpsc/doc/public/

      display?docId=c04819731; Aruba 3810 / 5400R Advanced Traffic Management Guide for

      ArubaOS-Switch 16.05, p. 16, available at https://h20628.www2.hp.com/km-ext/

      kmcsdirect/emr_na-a00038722en_us-1.pdf.

87.   As just one non-limiting example, set forth below (with claim language in bold and italics)

      is exemplary evidence of infringement of Claim 15 of the ‘860 Patent in connection with

      the Accused ‘860 Products. This description is based on publicly available information.

      Commstech reserves the right to modify this description, including, for example, on the

      basis of information about the Accused ‘860 Products that it obtains during discovery.

      15(a): A processing device for communicating data, the processing device including:—

      HPE makes, uses, sells, and/or offers to sell a processing device for communicating data

      in accordance with Claim 15. For instance, the Accused ‘860 Products that operate with

      the ArubaOS-Switch software support “Quality of Service (QoS) prioritization,” which is

      used to “classify and prioritize traffic throughout a network,” and helps “establish an end-




                                                35
       Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 36 of 49



to-end traffic-priority policy to improve the control and throughput of important data.”

Aruba 3810 / 5400R Advanced Traffic Management Guide for ArubaOS-Switch 16.05, p.

249,       available    at         https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-

a00038722en_us-1.pdf;        see   also,   e.g.,   https://buy.hpe.com/b2c/us/en/networking/

switches/modular-ethernet-switches/5400-zl-switch-products/aruba-5400r-zl2-switch-

series/p/7074783 (disclosing “Dynamic Quality of Service (QoS)” as one of the “[k]ey

[f]eatures”);    https://www.arubanetworks.com/assets/ds/DS_5400Rzl2SwitchSeries.pdf

(“Advanced classifier-based QoS classifies traffic using multiple match criteria based on

Layer 2, 3, and 4 information; applies QoS policies such as setting priority level and rate

limit to selected traffic on a per-port or per-VLAN basis”).

15(b): a network analysis component of the processing device configured to: determine

a network status from a plurality of network statuses based on analysis of network

measurements, and—HPE makes, uses, sells, and/or offers to sell a processing device that

comprises a network analysis component configured to determine a network status from a

plurality of network statuses based on analysis of network measurements. For instance,

the Accused ‘860 Products that operate with the ArubaOS-Switch software include a

network analysis component configured to determine whether inbound traffic exceeds a

specified amount of bandwidth. Aruba 3810 / 5400R Advanced Traffic Management

Guide for ArubaOS-Switch 16.05, p. 257, available at https://h20628.www2.hp.com/km-

ext/kmcsdirect/emr_na-a00038722en_us-1.pdf.          In this respect, the network analysis

component is configured to determine a network status from a plurality of network statuses

based on analysis of network measurements. See also, e.g., id. at p. 249 (“When network

congestion occurs, it is important to move traffic on the basis of relative importance.”),




                                           36
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 37 of 49



(“Quality of Service is used to classify and prioritize traffic throughout a network. . . . You

can manage available bandwidth so that the most important traffic goes first.”); id. at p.

299 (“When 10 Mbps ports on a switch are configured in QoS for eight outbound queues

(the default), and the guaranteed minimum bandwidth is set for 5 Mbps or less for a given

queue, then packets in the lower-priority queues may be discarded on ports that are

oversubscribed for extended periods of time.”); id. at p. 251 (“You can use multiple match

criteria to more finely select and define the classes of traffic that you want to manage. QoS

policy actions determine how you can handle the selected traffic.”); id. at p. 254 (“[Y]ou

can configure multiple match criteria that search multiple fields in packet headers to select

the exact traffic you want to rate limit or prioritize for a port or VLAN interface.”); id. at

p. 300 (“Evaluate the types of traffic in your network and identify the traffic types that you

want to prioritize or rate limit.”).

15(c): a network analysis component of the processing device configured to: determine

at least one of an effective link speed and a link proportion for at least one link;—HPE

makes, uses, sells, and/or offers to sell a processing device that comprises a network

analysis component configured to determine at least one of an effective link speed and a

link proportion for at least one link. For instance, the Accused ‘860 Products that operate

with the ArubaOS-Switch software include a network analysis component configured to

determine an effective link speed and/or a link proportion for at least one link. See, e.g.,

Aruba 3810 / 5400R Advanced Traffic Management Guide for ArubaOS-Switch 16.05, p.

249, available at https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-a00038722

en_us-1.pdf (“A Quality of Service (QoS) network policy refers to the network-wide

controls available to . . . [e]nsure uniform and efficient traffic-handling throughout your




                                          37
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 38 of 49



network, while keeping the most important traffic moving at an acceptable speed,

regardless of current bandwidth usage.”), (“You can manage available bandwidth so that

the most important traffic goes first.”); id. at p. 96 (“Alternatively, leaving this setting at

the default (auto) allows the switch to calculate the path-cost from the link speed”); id. at

p. 125 (“[T]he switch calculates the path cost from the link speed.”). Moreover, according

to HPE, traffic data is communicated at a transmission rate metered based at least in part

on the network status. See, e.g., id. at p. 254 (“By using classifier-based QoS, you can

configure multiple match criteria that search multiple fields in packet headers to select the

exact traffic you want to rate limit or prioritize for a port or VLAN interface. A classifier-

based QoS policy is especially useful when you want to manage different types of traffic

in the same way (for example, to prioritize both IP subnet and voice traffic).”); id. at p. 257

(disclosing that “[r]ate limiting . . . [e]nables a port or VLAN interface to allow only the

specified amount of bandwidth to be used for inbound traffic,” and “[w]hen traffic exceeds

the configured limit, it is dropped.”); id. at p. 272 (disclosing an example that “shows how

to configure a rate limiting policy for TCP/UDP application streams and apply the policy

on all inbound switch ports.”);id. at p. 441 (“The Classifier feature introduces . . .

[a]dditional policy actions, such as rate limiting and IP precedence marking, to manage

selected traffic.”). In this respect, the Accused ‘860 Products that operate with the

ArubaOS-Switch software are configured to determine an effective link speed and/or a link

proportion for at least one link.

15(d): a mode selection component of the processing device configured to select a mode

from a plurality of modes based on the determined network status, wherein each of the

plurality of modes corresponds with at least one of the plurality of network statuses,




                                          38
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 39 of 49



wherein each of the plurality of modes comprises a user defined sequencing rule,—HPE

makes, uses, sells, and/or offers to sell a processing device that comprises a mode selection

component configured to select a mode from a plurality of modes based on the determined

network status, where each of the plurality of modes corresponds with at least one of the

plurality of network statuses, and where each of the plurality of modes comprises a user

defined sequencing rule. For instance, the Accused ‘860 Products that operate with the

ArubaOS-Switch software include a mode selection component configured to select at least

one mode based at least in part on the status of the network. Aruba 3810 / 5400R Advanced

Traffic Management Guide for ArubaOS-Switch 16.05, p. 249, available at

https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-a00038722en_us-1.pdf

(“Quality of Service is used to classify and prioritize traffic throughout a network. . . . You

can manage available bandwidth so that the most important traffic goes first.”); id. at p.

251 (“QoS configuration supports a classifier-based model that provides added

functionality to create and manage QoS policies across a network consisting of switches,

OEM and legacy devices.”), (“The classifier-based configuration model is a single,

simplified procedure and command syntax for cross-feature usage, which offers . . . Finer

granularity than globally-configured QoS for classifying IPv4 and IPv6 traffic . . . The

application of QoS policies to inbound traffic flows on specific port and VLAN interfaces

(instead of using only globally-configured, switch-wide QoS settings)”); id. at p. 254 (“By

using classifier-based QoS, you can configure multiple match criteria that search multiple

fields in packet headers to select the exact traffic you want to rate limit or prioritize for a

port or VLAN interface. A classifier-based QoS policy is especially useful when you want

to manage different types of traffic in the same way (for example, to prioritize both IP




                                          39
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 40 of 49



subnet and voice traffic).”); id. at p. 411 (“Once the traffic is selected, you can further

manage it. Classifier-based service policies take precedence over, and may override,

globally configured settings.”). HPE discloses that a given mode comprises a sequencing

rule defined by a user. See, e.g., id. at p. 249 (“Quality of Service is used to classify and

prioritize traffic throughout a network. . . . You can manage available bandwidth so that

the most important traffic goes first.”) (emphasis added); id. at p. 254 (“By using classifier-

based QoS, you can configure multiple match criteria that search multiple fields in packet

headers to select the exact traffic you want to rate limit or prioritize for a port or VLAN

interface. A classifier-based QoS policy is especially useful when you want to manage

different types of traffic in the same way (for example, to prioritize both IP subnet and

voice traffic).”) (emphasis added); id. at p. 411 (“Once the traffic is selected, you can

further manage it. Classifier-based service policies take precedence over, and may

override, globally configured settings.”) (emphasis added).

15(e): a data prioritization component of the processing device configured to prioritize

data by assigning a priority to the data, wherein the prioritization component includes a

sequencing component configured to sequence the data based at least in part on the user

defined sequencing rule of the selected mode;— HPE makes, uses, sells, and/or offers to

sell a processing device that comprises a data prioritization component configured to

prioritize data by assigning a priority to the data, where the prioritization component

includes a sequencing component configured to sequence the data based at least in part on

the user defined sequencing rule of the selected mode. For instance, the Accused ‘860

Products that operate with the ArubaOS-Switch software include such a data prioritization

component. See, e.g., Aruba 3810 / 5400R Advanced Traffic Management Guide for




                                          40
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 41 of 49



ArubaOS-Switch 16.05, p. 249, available at https://h20628.www2.hp.com/km-

ext/kmcsdirect/emr_na-a00038722en_us-1.pdf (“Quality of Service is used to classify and

prioritize traffic throughout a network. QoS enables you to establish an end-to-end traffic-

priority policy to improve the control and throughput of important data.”), id. at p. 249

(disclosing that QoS can be used to “[s]et priority policies in edge switches in your network

to enable traffic-handling rules across the network”); id. at pp. 250-51 (“QoS enables you

to . . . [s]pecify which traffic has higher or lower priority . . .”); id. at p. 251 (“Classifier-

based QoS policies are designed to work with existing globally-configured, switch-wide

QoS settings . . .”); id. at p. 320 (“When a globally-configured IP-device address has the

highest precedence in the switch for traffic addressed to or from the device, traffic received

on the switch with the configured IP address is marked with the specified priority level.”).

Indeed, the Accused ‘860 Products that operate with the ArubaOS-Switch software include

a sequencing component configured to sequence the data based at least in part on the user

defined sequencing rule of the selected mode. See, e.g., id. at pp. 249-250 (“[Y]ou can use

Quality of Service to . . . [c]hange the priorities of traffic from various segments of your

network as your business needs change[, and s]et priority policies in edge switches in your

network to enable traffic-handling rules across the network.”); id. at p. 411 (“Using

multiple match criteria, you can finely selectand define the classes of traffic that you want

to manage. You can then use policy actions to determine how the selected traffic is

handled.”); id. at p. 322 (“Table 31” disclosing “[o]rder of precedence for classifier-based

QoS over global QoS”); id. at p. 315 (“When QoS is used to prioritize traffic, different

kinds     of    traffic    can     be     assigned     to     different    egress     queues.”);

https://www.arubanetworks.com/assets/ds/DS_5400Rzl2SwitchSeries.pdf                     ("Traffic




                                           41
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 42 of 49



prioritization allows real-time traffic classification into eight priority levels mapped to

eight queues”).

15(f): a data metering component of the processing device configured to: meter inbound

data by shaping the inbound data for the at least one link, and meter outbound data by

policing the outbound data for the at least one link; and — HPE makes, uses, sells, and/or

offers to sell a processing device that comprises a data metering component configured to

meter inbound data by shaping the inbound data for the at least one link, and meter

outbound data by policing the outbound data for the at least one link. For instance, the

Accused ‘860 Products that operate with the ArubaOS-Switch software include a data

metering component configured to meter inbound data by shaping the inbound data for the

at least one link. See, e.g., Aruba 3810 / 5400R Advanced Traffic Management Guide for

ArubaOS-Switch 16.05, p. 443, available at https://h20628.www2.hp.com/km-

ext/kmcsdirect/emr_na-a00038722en_us-1.pdf              (“Traffic      class-based       software

configuration consists of the following general steps . . . 1. Determine the inbound traffic

you want to manage and how you want to manage it. For example, you may want to rate

limit certain traffic, prioritize it, mirror it, and so on.”); id. at p. 249 (“A Quality of Service

(QoS) network policy refers to the network-wide controls available to . . . [e]xercise control

over the priority settings of inbound traffic arriving in and travelling through your

network.”); id. at p. 253 (mentioning “[r]ate limiting inbound traffic on port and VLAN

interfaces”); id. at p. 257 (disclosing that “Rate limiting” “[e]nables a port or VLAN

interface to allow only the specified amount of bandwidth to be used for inboundtraffic.

When traffic exceeds the configured limit, it is dropped.”); see also, e.g.,

https://www.arubanetworks.com/techdocs/ArubaOS_63_Web_Help/Content/ArubaFrame




                                            42
       Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 43 of 49



Styles/ARM/Traffic_Shaping.htm (“In a mixed-client network, it is possible for slower

clients to bring down the performance of the whole network. To solve this problem and

ensure fair access to all clients independent of their WLAN or IP stack capabilities, an AP

can implement the traffic shaping feature . . . The bw-alloc parameter of a traffic

management profile allows you to set a minimum bandwidth to be allocated to a virtual AP

profile      when       there     is     congestion    on      the    wireless   network.”);

https://community.arubanetworks.com/t5/Wired-Intelligent-Edge-Campus/Traffic-

Shaping-on-2930F/td-p/312734 (disclosing that “traffic shaping” feature is supported);

Traffic      Policing        Technical     White      Paper,     p.    4,    available    at

https://community.arubanetworks.com/aruba/attachments/aruba/CampusSwitching/4275/

1/Traffic_Policing.pdf (disclosing an example egressed queue with respect to Figure 1);

Aruba 3810 / 5400R Management and Configuration Guide for ArubaOSSwitch 16.08, p.

221,      available     at   https://community.arubanetworks.com/aruba/attachments/aruba/

CampusSwitching/5302/1/ATM%2016_08%20for%205400_3810.pdf (“All-traffic rate-

limiting applies to both inbound and outbound traffic and can be specified either in terms

of a percentage of total bandwidth or in terms of bits per second”). The Accused ‘860

Products that operate with the ArubaOS-Switch software also include a data metering

component configured to meter outbound data by policing the outbound data for the at least

one link.      See, e.g., Traffic Policing Technical White Paper, p. 6, available at

https://community.arubanetworks.com/aruba/attachments/aruba/CampusSwitching/4275/

1/Traffic_Policing.pdf (disclosing that “Traffic Policing” is supported on “ArubaOS-

Switch software version 16.06.”); id. at p. 1 (“This traffic flow is associated with a policy

command that is enhanced to allow the user to specify a meter with the rates and actions. .




                                            43
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 44 of 49



. . You can implement Traffic Policing in all three layers (core, distribution, and access) to

protect against excessive traffic.”), (“ArubaOS-Switch already have a Single Rate Marker

which rate limits any incoming/outgoing traffic . . .”); id. at p. 4 (disclosing an example

egressed queue with respect to Figure 1); see also, e.g., Aruba 3810 / 5400R Advanced

Traffic Management Guide for ArubaOS-Switch 16.05, p. 443, available at

https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-a00038722en_us-1.pdf

(disclosing that “rate-limit kbps” command “[c]onfigures the maximum transmission rate

for matching packets in a specified traffic class,” and “[a]ll packets that exceed the

configured limit are dropped.”); Aruba 3810 / 5400R Management and Configuration

Guide for ArubaOSSwitch 16.08, p. 221, available at https://community.arubanetworks

.com/aruba/attachments/aruba/CampusSwitching/5302/1/ATM%2016_08%20for%20540

0_3810.pdf (“All-traffic rate-limiting applies to both inbound and outbound traffic and can

be specified either in terms of a percentage of total bandwidth or in terms of bits per

second”).

15(g): a data communication component of the processing device configured to

communicate the data based at least in part on at least one of: the priority of the data,

the effective link speed, and the link proportion;—HPE makes, uses, sells, and/or offers

to sell a processing device that comprises a data communication component configured to

communicate the data based at least in part on the priority of the data, the effective link

speed, and/or the link proportion. For instance, the Accused ‘860 Products that operate

with the ArubaOS-Switch software include such a data communications component. See,

e.g., Aruba 3810 / 5400R Advanced Traffic Management Guide for ArubaOS-Switch

16.05, p. 249, available at https://h20628.www2.hp.com/km-ext/kmcsdirect/emr_na-




                                         44
    Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 45 of 49



a00038722en_us-1.pdf (“Quality of Service is used to classify and prioritize traffic

throughout a network. QoS enables you to establish anend-to-end traffic-priority policy to

improve the control and throughput of important data.”); id. at p. 254 (“By using classifier-

based QoS, you can configure multiple match criteria that search multiple fields in packet

headers to select the exact traffic you want to rate limit or prioritize for a port or VLAN

interface. A classifier-based QoS policy is especially useful when you want to manage

different types of traffic in the same way (for example, to prioritize both IP subnet and

voice traffic).”); id. at p. 445 (“To identify the packets that belong to a traffic class for

further processing by policy actions, use match and ignore commands in a class

configuration . . . As soon as a field in a packet header matches the criteria in a match

statement, the sequential comparison of match criteria in the class stops, and the policy

actions configured for the class are executed on the packet.”).

15(h): wherein at least the data prioritization component is configured to operate at a

transport layer of a protocol stack.—HPE discloses that the data prioritization component

is configured to operate at a transport layer of a protocol stack (i.e., Layer 4). See, e.g., id.

at p. 253 (disclosing that “[w]hen multiple, global QoS classifiers are configured, a switch

uses the highest-to-lowest search order . . . to identify the highest-precedence classifier to

apply to any given packet,” where the highest precedence is given to “UDP/TCP

application type (port)”); id. at p. 317 (“When you use TCP or UDP and a Layer 4

Application port number as a global QoS classifier, traffic carrying the specified TCP/UDP

port numbers is marked with a specified priority level . . .”); id. at p. 319 (“Figure 59”

disclosing “priority assignments on TCP/UDP ports”); id. at p. 252 (disclosing that

“[g]lobally configured packet classification criteria include . . . “Layer 4 Source and




                                           45
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 46 of 49



      Destination UDP/TCP application port” and “[c]lassifier-based match criteria on inbound

      IPv4/IPv6 traffic include . . . “Layer 4 Source and Destination UDP/TCP application port”);

      https://www.arubanetworks.com/assets/ds/DS_5400Rzl2SwitchSeries.pdf               (“Advanced

      classifier-based QoS classifies traffic using multiple match criteria based on Layer 2, 3,

      and 4 information”); ArubaOS-Switch Software Features Support Matrix 16.04, p. 3,

      available      at      https://support.hpe.com/hpsc/doc/public/display?docId=c04819731

      (disclosing support for “Layer 4 TCP/UDP Packet Priority”).

88.   Additionally, Defendant HPE has been and/or currently is an active inducer of infringement

      of the ‘860 Patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘860 Patent

      under 35 U.S.C. § 271(c).

89.   HPE knew of the ‘860 Patent, or at least should have known of the ‘860 Patent, but was

      willfully blind to its existence. On information and belief, HPE has had actual knowledge

      of the ‘860 Patent since at least as early as the filing and/or service of this Complaint.

90.   HPE has provided the Accused ‘860 Products to its customers and, on information and

      belief, instructions to use the Accused ‘860 Products in an infringing manner while being

      on notice of (or willfully blind to) the ‘860 Patent and HPE’s infringement. Therefore, on

      information and belief, HPE knew or should have known of the ‘860 Patent and of its own

      infringing acts, or deliberately took steps to avoid learning of those facts.

91.   HPE knowingly and intentionally encourages and aids at least its end-user customers to

      directly infringe the ‘860 Patent.

92.   HPE’s end-user customers directly infringe at least one or more claims of the ‘860 Patent

      by using the Accused ‘860 Products in their intended manner to infringe. HPE induces

      such infringement by providing the Accused ‘860 Products and instructions to enable and




                                                46
          Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 47 of 49



      facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘860

      Patent. On information and belief, HPE specifically intends that its actions will result in

      infringement of at least one or more claims of the ‘860 Patent, or subjectively believe that

      their actions will result in infringement of the ‘860 Patent, but took deliberate actions to

      avoid learning of those facts, as set forth above.

93.   Additionally, HPE contributorily infringes at least one or more claims of the ‘860 Patent

      by providing the Accused ‘860 Products and/or software components thereof, that embody

      a material part of the claimed inventions of the ‘860 Patent, that are known by HPE to be

      specially made or adapted for use in an infringing manner, and are not staple articles with

      substantial non-infringing uses. The Accused ‘860 Products are specially designed to

      infringe at least one or more claims of the ‘860 Patent, and their accused components have

      no substantial non-infringing uses. In particular, on information and belief, the software

      modules and code that implement and perform the infringing functionalities identified

      above are specially made and adapted to carry out said functionality and do not have any

      substantial non-infringing uses.

94.   At least as early as the filing and/or service of this Complaint, HPE’s infringement of the

      ‘860 Patent was and continues to be willful and deliberate, entitling Commstech to

      enhanced damages.

95.   Additional allegations regarding HPE’s knowledge of the ‘860 Patent and willful

      infringement will likely have evidentiary support after a reasonable opportunity for

      discovery.

96.   HPE’s infringement of the ‘860 Patent is exceptional and entitles Commstech to attorneys’

      fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.




                                               47
            Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 48 of 49



97.    Commstech is in compliance with any applicable marking and/or notice provisions of 35

       U.S.C. § 287 with respect to the ‘860 Patent.

98.    Commstech is entitled to recover from HPE all damages that Commstech has sustained as

       a result of HPE’s infringement of the ‘860 Patent, including, without limitation, a

       reasonable royalty.

                                     PRAYER FOR RELIEF

WHEREFORE, Commstech respectfully requests:

A.     That Judgment be entered that HPE has infringed at least one or more claims of the Patents-

       in-Suit, directly and/or indirectly, literally and/or under the doctrine of equivalents;

B.     An award of damages sufficient to compensate Commstech for HPE’s infringement under

       35 U.S.C. § 284, including an enhancement of damages on account of HPE’s willful

       infringement;

C.     That the case be found exceptional under 35 U.S.C. § 285 and that Commstech be awarded

       its reasonable attorneys’ fees;

D.     Costs and expenses in this action;

E.     An award of prejudgment and post-judgment interest; and

F.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Commstech respectfully

demands a trial by jury on all issues triable by jury.




                                                 48
         Case 6:19-cv-00462 Document 1 Filed 08/08/19 Page 49 of 49



     Respectfully submitted,


Dated: August 8, 2019              LEE SULLIVAN SHEA & SMITH LLP
                                         and
                                   TOLER LAW GROUP, PC


                                   By: /s/ Aakash Parekh
                                   Aakash S. Parekh, Texas Bar No. 24059133
                                   aparekh@tlgiplaw.com
                                   TOLER LAW GROUP, PC
                                   8500 Bluffstone Cove, Suite A201
                                   Austin, TX 78759

                                   George I. Lee (pro hac vice)
                                   lee@ls3ip.com
                                   Sean M. Sullivan (pro hac vice)
                                   sullivan@ls3ip.com
                                   Michael P. Boyea (pro hac vice)
                                   boyea@ls3ip.com
                                   Cole B. Richter (pro hac vice)
                                   richter@ls3ip.com
                                   Jae Y. Pak (pro hac vice)
                                   pak@ls3ip.com
                                   LEE SULLIVAN SHEA & SMITH LLP
                                   656 West Randolph Street, Floor 5W
                                   Chicago, IL 60661
                                   Tel: (312) 754-0002
                                   Fax: (312) 754-0003

                                   Attorneys for Plaintiff
                                   Commstech Holdings LLC




                                     49
